t c memo united_states tax_court garry d acuncius and danalene l acuncius petitioners v commissioner of internal revenue respondent docket no filed date lawrence r jones jr and henry j lischer jr for petitioners ’ james f prothro for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty pursuant to sec_6662 a ' petitioners were pro_se during the trial and for the opening brief - - with respect to petitioners’ federal_income_tax for the issues for decision are whether petitioners had income_from_discharge_of_indebtedness of dollar_figure in and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 and d findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in cresson texas on date petitioners signed a promissory note with banktexas n a banktexas for a loan in the amount of dollar_figure with regard to this loan on date petitioners had signed a commercial security_agreement with banktexas this agreement gave banktexas a security_interest in the listed collateral which included boats and horses ’ petitioners took out the loan in order to start a business southwest concepts which consisted of an art gallery and a horse training facility in because of problems with the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent conceded on brief the portion of the adjustment attributable to the canceled commercial loan interest in the amount of dollar_figure pursuant to sec_108 in petitioners sold the boats in violation of the security_agreement facility a bank officer advised petitioners to move petitioners moved and closed the business in as a result petitioners lost their investment in the venture when the business closed petitioners returned the items that artists had brought to the gallery on consignment and sold other business_assets at wholesale prices to pay off expenses in addition petitioners sold their livestock at cost mrs acuncius took a job as office help ina furniture company at a lower income than her income from southwest concepts and mr acuncius was unable to find steady work as a result petitioners were unable to make payments on their house their house was foreclosed on in or after the house was foreclosed on petitioners moved in with their daughter then to an apartment in granbury texas and then to a ranch in oklahoma where they worked as caretakers by petitioners were renting a modular home near cresson texas petitioners did not have their mail forwarded each time they moved on date banktexas sent petitioners a notice that the note of dollar_figure would be due on date petitioners did not receive this notice because they were no longer residing at the address on the notice banktexas continued to mail notices to petitioners at its address of record--the address on the loan application q4e- prior to banktexas made efforts to collect the loan from petitioners by renewing the note several times making the repayment structure easier collecting interest only and unsuccessfully attempting to collect the collateral on date banktexas deemed the loan to be uncollectible and discharged the loan in the amount of dollar_figure and dollar_figure in accrued interest thereafter banktexas reported the debt forgiven to the internal_revenue_service on a form 1099-c for during mrs acunciuss was an art teacher in a public school and mr acuncius was a horse trainer in addition mrs acuncius pursued a master’s degree in education and mr acuncius pursued a master’s degree in agricultural development in the hope of increasing their earning potential and obtaining better jobs in petitioners owned the following assets asset value livestock less than dollar_figure jeep ford truck household goods big_number to big_number jewelry less than big_number in petitioners owed the following liabilities liability amount banktexas loan dollar_figure accrued interest on loan big_number teaching certification big_number master’s degree student_loan mrs acuncius big_number master’s degree student_loan mr acuncius big_number income taxes income taxes big_number income taxes big_number respondent determined that petitioners were liable for income_from_discharge_of_indebtedness of dollar_figure in and an accuracy-related_penalty of dollar_figure due to a substantial_understatement of tax when petitioners received the notice_of_deficiency this was the first time that they were aware that the loan had been discharged in because they had not received any of the notices from banktexas opinion rt income from the discharge_of_indebtedness a burden_of_proof sec_7491 applies to this case because the examination in this case began after date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 we do not find however that the resolution of this case depends on which party has the burden_of_proof we resolve the issue on the basis of a preponderance of evidence in the record assuming arguendo that petitioners do have the burden_of_proof under sec_7491 we still conclude on the basis of evidence in the record that petitioners recognized no discharge_of_indebtedness income with regard to the banktexas loan in b did the insolvency_exception apply in petitioners concede that banktexas forgave their loan of dollar_figure in the parties agree that resolution of the issue as to whether petitioners must include this income in depends on whether immediately before banktexas forgave their loan on date petitioners were insolvent within the meaning of sec_108 and d insolvency_exception petitioners contend that the evidence demonstrates that their liabilities exceeded the fair_market_value fmv of their assets in additionally petitioners argue that further evidence such as the foreclosure on their house and banktexas’s unsuccessful attempts to collect on the loan support a conclusion that they were insolvent respondent argues that petitioners were not insolvent and that sec_108 does not apply respondent contends that petitioners’ proof of the fmv of their assets in was incomplete and highly questionable because it was based on petitioners’ memory sec_61 defines the term gross_income broadly to mean all income from whatever source derived including income_from_discharge_of_indebtedness sec_61 sec_108 a provides certain exceptions to sec_61 see 531_us_206 sec_108 a b excludes from gross_income any amount that otherwise would be - includable in gross_income by reason of the discharge_of_indebtedness of the taxpayer if the discharge occurs when the taxpayer 1s insolvent the amount of this income excluded under sec_108 b not to exceed the amount by which the taxpayer is insolvent sec_108 the term insolvent is defined in sec_108 as insolvent --for purposes of this section the term insolvent means the excess of liabilities over the fair_market_value of assets with respect to any discharge whether or not the taxpayer is insolvent and the amount by which the taxpayer is insolvent shall be determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge a taxpayer claiming the benefit of the insolvency_exception must prove with respect to any obligation claimed to be a liability that as of the calculation date it is more probable than not that he will be called upon to pay that obligation in the amount claimed and that the total liabilities so proved exceed the fmv of his assets 109_tc_463 affd 192_f3d_844 9th cir we note sec_108 provides that there shall be no insolvency_exception from the general_rule that gross_income includes income from the discharge_of_indebtedness except as provided in sec_108 eliminating any judicially created exceptions to the general_rule of income_from_discharge_of_indebtedness see 116_tc_87 --- - petitioners relied upon their oral testimony as evidence of the fmv of assets owned and liabilities owed in immediately prior to the discharge having observed petitioners’ appearances and demeanors at trial we find their testimony to be honest forthright and credible based upon this testimony we find that petitioners owned approximately dollar_figure in assets and owed dollar_figure in liabilities see 58_tc_560 basing analysis upon evaluation of the entire record and credibility of witnesses based on the entire record we find that petitioners’ liabilities exceeded the fmv of their assets when their loan was discharged to such an extent that no discharge_of_indebtedness income is recognized il accuracy-related tax penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 due to a substantial_understatement of tax sec_6662 imposes a penalty in the amount of percent on the portion of the underpayment to which the section applies relevant to this case the penalty applies to any portion of the underpayment that is attributable to any substantial_understatement of tax under sec_6662 as outlined in the above discussion we hold that petitioners did not have dollar_figure of income_from_discharge_of_indebtedness accordingly we find that no understatement_of_tax --- - occurred we hold therefore that petitioners are not liable for the accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
